UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-6829



FRANCIS RUSSELL HOLLEY,

                                            Petitioner - Appellant,

         versus


STATE OF MARYLAND,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-1501-S)


Submitted:   May 14, 1998                    Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Francis Russell Holley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing plead-

ing evincing his intent to seek relief under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the
reasoning of the district court. Holley v. Maryland, No. CA-97-
1501-S (D. Md. May 9, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2